DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saurwein (EP 0757142.
In re. claim 1, Saurwein teaches a drain mast (fig. 4), comprising: a unitary structure (para [0030]) comprising a first housing (upper housing (20)), a second housing (lower housing (20)), and a plurality of tubes (22) extending between the first housing and the second housing (fig. 4); wherein the unitary structure is configured to provide a plurality of fluid paths through the drain mast (via the open tubes (22)), each fluid path extending through the first housing, one of the plurality of tubes, and the second housing (as the opening opens to each housing (20)).
In re. claim 2, Saurwein teaches the drain mast of claim 1, wherein the first housing includes a first peripheral wall (24) and a first header panel (25) integrally formed with the first peripheral wall (para [0030]), the first peripheral wall has a first enclosed configuration (fig. 4), and the first header panel includes a plurality of first apertures (38), and each respective fluid path extends through a respective one of the first apertures (fig. 4).
In re. claim 3, Saurwein teaches the drain mast of claim 2, wherein the first header panel (25) has a first surface and a second surface (fig. 4), and the first peripheral wall (24) has an interior surface and an exterior surface (fig. 4); wherein the second surface of the first header panel and the interior surface of the first peripheral wall define an interior region of the first housing (fig. 4), and the tubes extend within the interior region to the second surface of the first header panel (tubes (22) flush with interior surface of panel (25)) (fig. 4).
In re. claim 4, Saurwein teaches the drain mast of claim 3, wherein the first housing further comprises a plurality of connector segments (e.g. opening (29)) (para [0030]), each connector segment aligned with a respective one of the first apertures (vertically above apertures (38)) ((fig. 4), and each said connector segment is a portion of the respective fluid path extending through the aligned first aperture (via the opening).
In re. claim 5, Saurwein teaches the drain mast of claim 3, wherein the first peripheral wall (24) has a first end and a distal second end (fig. 4), and the first header panel (25) is integrally formed with the first peripheral wall adjacent the first end of the first peripheral wall (para [0030]).
In re. claim 6, Saurwein teaches the drain mast of claim 2, wherein the second housing (20) includes a second peripheral wall (24) and a second header panel (52) integrally connected to the second peripheral wall (para [0030]), the second peripheral wall has a second enclosed configuration (understood to be mirror image of upper housing (20)) (fig. 4), and the second header panel has a plurality of second apertures (38), and each respective fluid path extends through a respective one of the second apertures (via the connected tubes (22)) (fig. 4).
In re. claim 7, Saurwein teaches the drain mast of claim 6, wherein the second header panel (25) has a first surface and a second surface (fig. 4), and the second peripheral wall (24) has an interior surface and an exterior surface (fig. 4); wherein the second surface of the second header panel and the interior surface of the second peripheral wall define an interior region of the second housing (fig. 4).
In re. claim 8, Saurwein teaches the drain mast of claim 7, wherein the second housing further comprises a plurality of drain tube segments (multiple tubes (22)) (fig. 4), each drain tube segment aligned with a respective one of the second apertures (38), and each said connector segment is a portion of the respective fluid path extending through the aligned second aperture (fig. 4).
In re. claim 9, Saurwein teaches the drain mast of claim 6, wherein the second peripheral wall (25) has a first end and a distal second end (fig. 4), and the second header panel (24) is integrally formed with the second peripheral wall adjacent the second end of the second peripheral wall (para [0030]).

In re. claim 11, Saurwein teaches the drain mast of claim 1, wherein the first housing further comprises a plurality of connector segments (opening (29)), and the second housing further comprises a plurality of drain tube segments (22), and the drain mast further comprises a plurality of indicators (33), each indicator associated with at least one of a respective one of the connector segments, a respective one of the drain tube segments, or a respective one of the tubes (associated by being one unitary structure) (para [0030]).
In re. claim 12, Saurwein teaches the drain mast of claim 1, wherein the unitary structure comprising a single material (para [0030]).
In re. claim 13, Saurwein teaches a drain mast, comprising: a single material unitary structure (para [0030]) comprising a first housing (upper housing (20)), a second housing (lower housing (20)), and a plurality of tubes (22) (fig. 4), wherein the first housing and the second housing are separated from one another and the plurality of tubes extend between the first housing and the second housing (fig. 4); wherein the unitary structure is configured to provide a plurality of fluid paths through the drain mast (via the openings (38)), each fluid path extending through the first housing, a respective one of the plurality of tubes, and the second housing (para [0030]).
In re. claim 14, Saurwein teaches the drain mast of claim 13, wherein the first housing includes a first peripheral wall (24) and a first header panel (25) integrally formed with the first peripheral wall (para [0030]), and the first header panel includes a plurality of first apertures (38); and the second housing includes a second peripheral wall (24) and a second header panel (25) integrally formed with the second peripheral wall (para [0030]), and the second header panel includes a plurality of second apertures (38), and each fluid path extends through a respective one of the first .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Saurwein.
In re. claim 15, Saurwein fails to disclose the single material unitary structure comprises an additively manufactured material.
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Saurwein, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Doing so would enable the molded structure to be formed of known materials.
	
Claim 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Saurwein in view of Commeville et al. (US 7,055,863).


In re. claim 16, Saurwein teaches a drain mast, comprising: a first header panel (upper housing (20)); a second header panel (lower housing (20)); at least one wall (24); and a plurality of tubes (22); wherein the first header panel, the second header panel, the plurality of tubes, and the at least one wall are integrally formed as a unitary structure (para [0030]), and the first header panel is separated from the second header panel (fig. 4), and the first header panel, the second header panel, 
Saurwein fails to disclose the compartment is enclosed.
Commeville teaches a first header panel (12) (fig. 1), a second header panel (connecting wall of portion (17)) (fig. 2), and at least one enclosure wall (16) collectively define an enclosed interior compartment (fig. 4).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Saurwein to incorporate the teachings of Commeville to have an enclosed compartment, for the purpose of protecting the tubing from the surrounding construction material.
In re. claim 17, Saurwein as modified by Commevile (see Commeville) teach the drain mast of claim 16, wherein the at least one enclosure wall has a first end and a distal second end (fig. 1), and the first header panel (12) is integrally formed with the at least one enclosure wall adjacent the first end (fig. 1).
In re. claim 18, Saurwein as modified by Commevile (see Commeville) teach the drain mast of claim 16, wherein the at least one enclosure wall has a first end and a distal second end (fig. 1), and the second header panel (of portion (17)) is integrally formed with the at least one enclosure wall adjacent the second end (fig. 1).
In re. claim 19, Saurwein as modified by Commevile (see Commeville) teach the drain mast of claim 16, wherein the drain mast is configured to contain fluids disposed outside of the tubes .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Saurwein as modified by Commeville as applied to claim 19 above and further in view of Corte (US 5,511,573).

In re. claim 20, Saurwein as modified by Commevile fail to disclose a drainage port disposed within the second header panel, wherein the drainage port is configured to receive the fluids disposed outside of the tubes within the interior compartment, and provide a fluid passage outside of the interior compartment.
Corte teaches a drainage port (opening for seal (50)) (fig. 2) disposed within a header panel (18), wherein the drainage port is configured to receive the fluids disposed outside of the tubes within the interior compartment (via catch pan (24)), and provide a fluid passage outside of the interior compartment (fig. 2).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Saurwein as modified by Commeville to incorporate the teachings of Corte to have a drainage port, since Saurwein states the tubes are for providing supply lines through walls, and doing so would provide a means for fluids to escape when the supply lines are carrying fluids.
Conclusion
See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/Primary Examiner, Art Unit 3647